DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election of Group I, claims 1-11 and Species A, Footlet 1 (Figures 1-3), is acknowledged.  Election was made without traverse in the reply filed on May 25, 2022.  Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Applicant did not withdraw a claim Examiner has determined is drawn to a nonelected species based on Applicant’s disclosure.  Therefore, claim 11 has also been withdrawn because it is drawn to a nonelected species (Species B, Footlet 41 – Figure 4).

Drawings
The drawings are objected to because upon information and belief, reference numeral 58 in Figure 6 should be reference numeral 78.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  “elastic strip 43” (see at least pg. 10, line 20 and pg. 14, line 4), “tubular part 78” (see at least pg. 11, lines 21 and 24 and pg. 14, line 27), and  “knitted part 52” (see at least pg. 11, line 21).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Examiner respectfully notes that the Specification appears to be a literal translation into English from a foreign document and is replete with minor grammatical and idiomatic errors.  Below is a list of minor grammatical and idiomatic errors identified by Examiner, however this list is not believed to be comprehensive.  Examiner respectfully requests that Applicant review the Specification in full and revise the language to remove any and all grammatical and idiomatic errors.
Page 1, line 21 includes the typographical error “tot”
The sentence on page 2, lines 7-10 requires grammatical revision
The sentence on page 2, lines 15-20 requires grammatical revision
Page 2, line 21, the word “fasten” should be amended to recite “fastening”
The sentence on page 3, lines 10-12 requires grammatical revision
Page 3, line 14, a comma should be inserted after the word “coincide”
Page 3, line 23, the word “know” should be amended to recite “known” 
Page 4, line 6, a comma should be inserted after the word “strip”
Page 4, line 7, a comma should be inserted after the word “adhesive”
Page 4, line 28, the phrase “In case of such a footlet the edge…” should be amended to recite “In the case of such a footlet, the edge…”
The sentence on page 5, lines 9-10 requires grammatical revision
Page 5, line lien 20 includes the typographical error “de”
Page 5, line 20, a comma should be inserted after the word “result”
Page 6, line 1, a comma should be inserted after the word “way”
The sentence on page 7, lines 9-16 requires grammatical revision
Page 7, line 25, a comma should be inserted after the word “coincide”
Page 8, line 23, a comma should be inserted after the word “result”
Page 9, lines 18 and 20 each include the typographical error “van”
Page 10, line 6 includes the typographical error “en”
Page 10, line 28, a comma should be inserted after the word “furthermore”
Page 11, line 30 includes the typographical error “en”
Page 15 should be amended to include “knitting formed lines 86” and “posterior knitted portion 87” (see page 12, lines 1-2)

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 3 recites the limitation “the opening.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the ring-shaped opening.”
Claims 2 and 4 are objected to because of the following informalities:  Claims 2 and 4 recite the limitation “the opening.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the ring-shaped opening.”
Claim 3 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim because claim 3 depends from claim 1 and 2 rather than claim 1 OR 2.  See MPEP § 608.01(n).  
Claim 3 is objected to because of the following informalities:  Claim 3 includes the typographical error “strap,” which should be amended to recite “strip.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “the knitted part (2, 52, 72, 82) during applying of the elastic strip (3, 43, 53, 73, 83, 92) being cut off at least partly along the edge of the ring-shaped opening so that a lateral side (18) of the elastic strip almost coincides with a lateral side (9, 10, 11, 12) of the edge of the ring-shaped opening.”  This limitation is not described in the specification in in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention because it is unclear what the knitted part is being cut off from (e.g. is the knitted part being cut off from the knitting machine needles, a larger piece of knitted material, or something else)?


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it appears to recite method steps in a product claim (i.e. “manufactured on an apparatus for reciprocating knitting by knitting,” and “the knitted part (2, 52, 72, 82) during applying of the elastic strip (3, 43, 53, 73, 83, 92) being cut off at least partly along the edge of the ring-shaped opening”).  Method steps in product claims are not given patentable weight beyond the extent to which they would be apparent from the finished product (see MPEP 2113). 
Claim 1 recites the limitation “the knitted part (2, 52, 72, 82) during applying of the elastic strip (3, 43, 53, 73, 83, 92) being cut off at least partly along the edge of the ring-shaped opening.”  This limitation renders claim 1 indefinite because it is unclear what the knitted part is being cut off from? For purposes of examination, claim 1 will be interpreted to recite “A footlet provided with a knitted part comprising a ring-shaped opening limited by an edge, and an elastic strip/tape attached to the edge of the knitted part, the elastic strip/tape not extending substantially beyond the edge of the ring-shaped opening.”
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “a width of 5-15 millimeters,” and the claim also recites “preferably 5-10 millimeters” and “even more preferably about 5 millimeters” which are narrower statements of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For purposes of examination, claim 10 will be interpreted as reciting that the elastic strip has a width of 5-15 millimeters.
Dependent claims are rejected at least for depending from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7, and 8 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 102(a)(1) as being anticipated by US Pub No. 2016/0120233 Van Tiel et al. (Van Tiel 233).
To claim 1, Van Tiel discloses a footlet (1) (see Figure 1, reproduced below for convenience; paras. 0001, 0007) provided with a knitted part comprising a ring-shaped opening limited by an edge, and an elastic strip/tape attached to the edge of the knitted part, the elastic strip/tape not extending substantially beyond the edge of the ring-shaped opening (see Figure 1; paras. 0001, 0007).

    PNG
    media_image1.png
    907
    721
    media_image1.png
    Greyscale

To claim 2, Van Tiel 233 further discloses a footlet characterized in that the knitted part comprises a heel part (2), a toe part (6), and a middle part (4) located between the heel part and the toe part, which middle part comprises sides extending on both sides between the heel part and the toe part, the edge limiting the opening comprises an edge of the toe part, edges of both lateral sides (13,14) of the middle part and an edge of the heel part (see Figure 1; paras. 0035-0036).

To claim 4, Van Tiel 233 further discloses a footlet characterized in that the knitted part comprises a toe part, the edge limiting the opening comprising a circular edge of the toe part (see Figure 1; paras. 0035-0036). 

To claim 5, Van Tiel 233 further discloses a footlet characterized in that the knitted part is knitted seamlessly (para. 0006).

To claim 7, Van Tiel 233 further discloses a footlet characterized in that the elastic strip is manufactured of a material, which material comprises anti-slip features (para. 0036).

To claim 8, Van Tiel 233 further discloses a footlet characterized in that the material comprises silicones (para. 0036).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over Van Tiel 233 (as applied to claim 1 or 2, above) in view of US Pub No. 2010/0081984 Coffinardi et al.
To claim 3, Van Tiel 233 discloses a footlet comprising an elastic strip (see Figure 1; para. 0036).
Van Tiel 233 does not expressly disclose a footlet characterized in that the elastic strip extends almost along the entire edge of the toe part, middle part, and the heel part of the knitted part.
However, Coffinardi teaches a sock characterized in that an elastic strip (12) extends almost along the entire edge of the toe part, middle part, and the heel part of the sock (see Figures 2-3; para. 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the footlet of Van Tiel 233 so that the elastic strip extends almost along the entire edge of the toe part, middle part, and the heel part of the footlet as taught by Coffinardi because Coffinardi teaches that this configuration is known in the art and results from the method of applying silicone to the garment (para. 0029).  It would further have been obvious to one of ordinary skill in the art that an elastic strip that extends around the majority of the opening rather than only the toe and heel portions would provide superior grip and therefore be less prone to slipping downward on a wearer.

Claim 6 is rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over Van Tiel 233 (as applied to claim 1 or 2, above) in view of USPN 3,146,468 McDonald and in further view of USPN 6,673,421 Andrews et al.
To claim 6, Van Tiel 233 discloses a footlet as recited in claim 1 or 2, above.
Van Tiel 233 does not expressly disclose a footlet characterized in that ends of the elastic strip overlap and are attached to each other with an adhesive.
However, McDonald teaches a footlet (10 of Figure 3) characterized in that ends of an elastic strip (22) overlap (col. 2, lines 55-63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the footlet of Van Tiel 233 such that ends of the elastic strip overlap as taught by McDonald because McDonald teaches that this configuration is known in the art and beneficial for preventing the sock from slipping downward during use with any additional appendage or extension and that such a sock can be made by an economical process (col. 2, lines 64-71).
The modified invention of Van Tiel 233 (i.e. Van Tiel 233 in view of McDonald, as detailed above) does not expressly teach a footlet characterized in that the ends are attached to each other with an adhesive.
However, Andrews teaches a sock (Abstract) comprising an elastic strip attached with an adhesive (col. 4, lines 16-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Van Tiel 233 such that the ends are attached with an adhesive as taught by Andrews because Andrews teaches that this configuration is known in the art and beneficial for providing an elastic strip that provides good permeability to water vapor and air (col. 3, lines 34-40).  It would further have been obvious to one of ordinary skill in the art that good permeability to water vapor and air would provide comfort for the wearer.

Claim 9 is rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over Van Tiel 233 (as applied to claim 1 or 2, above) in view of Andrews.
To claim 9, Van Tiel 233 discloses a footlet as recited in claim 1 or 2, above.
Van Tiel 233 does not expressly disclose a footlet characterized in that the elastic strip is attached to the knitted part by hot-melt as an adhesive. 
However, Andrews teaches a sock (Abstract) comprising an elastic strip attached with an adhesive (col. 4, lines 16-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the invention of Van Tiel 233 such that the ends are attached with an adhesive as taught by Andrews because Andrews teaches that this configuration is known in the art and beneficial for providing an elastic strip that provides good permeability to water vapor and air (col. 3, lines 34-40).  It would further have been obvious to one of ordinary skill in the art that good permeability to water vapor and air would provide comfort for the wearer.

Claim 10 is rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over Van Tiel 233 (as applied to claims 1 or 2, above).
To claim 10, Van Tiel 233 discloses a footlet as recited in claim 1 or 2, above.
Van Tiel 233 does not expressly disclose a footlet characterized in that the elastic strip has a width of 5-15 millimeters.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the footlet of Van Tiel 233 such that the elastic strip has a width of 5-15 millimeters as a matter of routine optimization.  Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732